                 Case 7:18-cv-00793-KMK Document 73 Filed 11/14/19 Page 1 of 1




 George Latimer
 County Executive

 Office of the County Attorney

 John M. Nonna
 County Attorney


                                                     November 14, 2019
VIA ECF
Hon. Kenneth M. Karas
United States District Court, Southern District of New York
Hon. Charles L. Brieant, Jr. Federal Building and United States Courthouse
300 Quarropas Street
White Plains, New York 10601

         Re:        DiPinto v. Westchester County, et al. , 18-cv-00793 (S.D.N.Y.)

Dear Judge Karas:

       This Office represents Defendants Westchester County ("County"), Thomas Lauro, and Jeffrey
Bryant (collectively "County Defendants") in the above referenced action. The County Defendants'
Motion to Dismiss Plaintiffs Second Amended Complaint pursuant to Rules 4m and 12(b) of the Federal
Rules of Civil Procedure is currently due on November 20, 2019.




                                                                                                          1
      On consent from Plaintiffs counsel, I am respectfully requesting that the briefing schedule be
amended to reflect the following :

                December 4 , 2019                   County Defendants' Motion to be filed and served;
                   January 8, 2020                   Plaintiffs opposition to be filed and served; and
                   February 5, 2020                  County Defendants' reply to be filed and served.

        I thank you in advance for your time and consideration of this matter, and should your staff need
to contact me, I can be reached at (914) 995-5102.

                                                                Respectfully submitted,

                                                                          JOHN M. NONNA
                                                                          Westchester County Attorney

                                                                           ~
                                                                          By: Haylei P. Peart (5707047)

cc:      Appearing Parties- via ECF
Michaelian Office Building
148 Martine Avenue, 6 1h F loor
White P lains, New York 10601         Telephone: (914)995-2660 Website: westches ter gov.com
